Reynolds, J.
We find present here only issues of fact and credibility which the board has resolved against the claimant in the exercise of its fact-finding power, which, therefore, are not subject to our limited review (Workmen’s Compensation Law, § 23; e.g., Matter of Palermo v. Gallucci & Sons, 5 N Y 2d 529; Matter of Di Marco v. New York State Motor Vehicle Bureau, 23 A D 2d 898; Matter of Wood v. Colonial Tavern & Rest., 22 A D 2d 984, mot. for lv. to app. den. 15 N Y 2d 486; Matter of Potapchuk v. Kalda Constr. Co., 21 A D 2d 943; Matter of Finn v. Merritt, Chapman & Scott, 20 A D 2d 731; Matter of Duncan v. Trans-World Airlines, 19 A D 2d 666; Matter of Scarpullo v. Alba Barber Shop, 18 A D 2d 1122). Decision affirmed, without costs. Gibson, P. J., Herlihy, Taylor and Hamm, JJ., concur.